internal_revenue_service index no number release date cc dom p si plr-117604-99 in re legend taxpayer tpv seller dear this is in response to a request for private_letter_ruling dated date and subsequent correspondence made on behalf of taxpayer by its authorized representative requesting whether the appropriate constructive_sale price for articles that taxpayer manufactures is the price at which taxpayer purchases the same articles from a third party vendor taxpayer a distributor of taxable sport_fishing_equipment recently acquired the equipment inventory and building previously owned by seller a manufacturer of sport_fishing_equipment from whom taxpayer formerly bought products taxpayer now manufactures the same taxable equipment that it purchases from taxpayer sells the equipment to retailers for sale to end users to two-step stocking distributors and wagon jobbers wholesale distributors and to end users via catalogs and e-commerce sec_4161 of the internal_revenue_code imposes on the sale by the manufacturer producer or importer of articles of sport_fishing_equipment a tax equal to percent of the price for which the articles are sold generally the basis for computing the manufacturers excise_tax is the actual selling_price of the article if however an article is sold at retail on consignment or otherwise than in an arm’s-length transaction at less than fair_market_value the tax must be based on a constructive_sale price determined under sec_4216 sec_4216 provides that where an arm’s-length sale at retail is made by the manufacturer the manufacturers excise_tax is computed based on the lower_of the price for which the article is sold or the highest price for which the article is sold to wholesale distributors in the ordinary course of trade by manufacturers or producers as determined by the irs this paragraph shall not apply if paragraph applies sec_4216 provides a special rule under which the constructive_sale price for sales at retail or to retailers is computed when the conditions contained therein are met the section provides in part that if an article is sold at retail or to a retailer and if the manufacturer of the article regularly sells the articles at retail or to retailers and also regularly sells the articles to one or more wholesale distributors in arm’s-length transactions then the constructive_sale price will be the lower_of the price for which the articles are sold or the highest price for which the articles are sold by the manufacturer to wholesale distributors sec_48_4216_b_-1 of the manufacturers and retailers excise_tax regulations defines a retail_sale as a sale of an article to a purchaser who intends to use or lease the article rather than resell it sec_48_4216_b_-1 defines a retail dealer or retailer as a person engaged in the business of selling articles at retail sec_48_4216_b_-1 defines a wholesale_distributor as a person engaged in the business of selling articles to persons engaged in the business of reselling the articles revrul_81_226 1981_2_cb_213 modifying revrul_80_273 1980_2_cb_350 provides that the constructive_sale price for computing the manufacturers excise_tax imposed by sec_4161 when the articles are sold at retail by manufacturers who do not sell like articles to wholesale distributors is percent of the actual selling_price revrul_81_73 1981_1_cb_501 holds that in computing the tax on retail sales a manufacturer may use the highest price for which it sells similar articles to wholesale distributors provided it has an established bona_fide practice of selling the articles in substantial quantities to those distributors where it is not shown that a manufacturer has a bona_fide practice of selling articles in substantial quantities to wholesale distributors a constructive_sale price will be determined by the commissioner taxpayer may only establish the price upon which the tax is based after answering the following questions to whom is the item being sold the purchaser to whom if anyone is the purchaser selling does taxpayer regularly sell the articles at arm’s length at retail or to retailers does taxpayer regularly sell at arm’s length substantial quantities of the articles to wholesale distributors the taxable sale price of an article manufactured and sold by taxpayer at retail when taxpayer does not regularly sell the same article to wholesale distributors at arm’s length is percent of the actual sale price of the article if taxpayer does regularly sell the same article to wholesale distributors the sale price of the article sold at retail is the lower_of the price for which the item is sold or the highest price for which the article is sold to wholesale distributors the taxable sale price of an article manufactured and sold by taxpayer to a retail dealer when the same article is not regularly sold at arm’s length to wholesale distributors is the actual price for which the article is sold the taxable sale price of an article manufactured and sold by taxpayer to retail dealers when taxpayer regularly sells the same article to wholesale dealers is the lower_of the price for which the article is sold or the highest price of the same article sold to wholesale distributors the taxable sale price of an article manufactured and sold by taxpayer to a wholesale_distributor is the actual price for which the article is sold under any circumstance the actual price for which an article is sold must be determined in accordance with sec_4216 there is no provision of law that would allow taxpayer to construct a sale price on the sport_fishing_equipment that it manufactures in the way taxpayer has suggested accordingly the price at which taxpayer purchases the same articles from not the appropriate constructive_sale price for taxpayer to use this ruling is directed only to the taxpayer who requested it sec_6110 provides that it shall not be used or cited as precedent sincerely assistant chief_counsel passthroughs and special industries by richard kocak chief branch enclosures copy of this letter copy for sec_6110 purposes
